Citation Nr: 0717802	
Decision Date: 06/14/07    Archive Date: 06/26/07	

DOCKET NO.  04-15 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a previously denied claim of entitlement to service 
connection for claimed post-traumatic stress disorder (PTSD), 
and, if so, whether the claim may be allowed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had essentially continuous active service from 
August 1981 to August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Los Angeles 
VARO in April 2002 and the San Diego RO in October 2002 that 
denied entitlement to the benefit sought.

The Board, herein, finds that new and material evidence has 
been received to reopen the claim for service connection for 
claimed PTSD.  The Board finds, however, that additional 
development is warranted prior to further consideration of 
the issue on the merits.  Hence, the appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D. C.


FINDINGS OF FACT

1.  In a May 1997 rating decision, the RO denied a claim for 
service connection for PTSD and for a personality disorder.  
The veteran was notified of the decision by communication 
dated the same month and of his appellate rights.

2.  Evidence received since the 1997 VA decision was not 
previously submitted, relative to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The May 1997 RO decision that denied service connection 
for claimed PTSD is final.  38 U.S.C.A. §§ 7105 (West 2002); 
38 C.F.R. § 20.1103 (2006).  

2.  The evidence received since the May 1997 rating decision 
with respect to the claim of service connection for claimed 
PTSD is new and material; thus, the claim for service 
connection is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.56 (a), 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
the claimant in obtaining evidence unless no reasonable 
possibility exists that such evidence will aid in 
substantiating the claim.  

A review of the record shows the veteran has been notified of 
the information and evidence needed to substantiate and 
complete his request to reopen the previously denied claim of 
entitlement to service connection for claimed PTSD, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him in various communications 
dated in May 2005 and earlier.  See 38 U.S.C.A. § 5103 (a); 
38 C.F.R. § 3.159 (b) (1); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The May 2005 letter also generally invited 
the veteran to submit any additional information in support 
of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Additional notice of the five elements of a service 
connection claim, as now required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006) has not been provided.  Also, the 
veteran was not provided additional notice following the 
United States Court of Appeals for Veterans Claims (Court) 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  
However, since the Board is reopening the claim and remanding 
it for further development, it is anticipated that the 
veteran will be provided with such notice as part of the 
development indicated below.  



Analysis

Pursuant to 38 U.S.C.A. § 5108, the Secretary of VA must 
reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant on the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (a) (2006).

Furthermore, the Court has stated that in determining whether 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999) (per curiam) (holding that the 
presumption of credibility doctrine, as articulated in Evans 
v. Brown, 9 Vet. App. 273 (1996), was not altered by the 
ruling in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), and 
continues to be a binding precedent).  

In a May 1997 decision, VA denied service connection for PTSD 
and for a personality disorder.  The New Orleans RO 
determined that the veteran had a personality disorder.  
Reference was made to a VA examination in February 1997 at 
which time notation was made that the veteran's responses 
suggested he was answering in a manner of extremely high over 
reporting and exaggeration of symptoms.  Several tests 
strongly suggested "spurious" PTSD.  Provisional diagnoses of 
malingering and personality disorder were to be considered.  
Also of record at the time of the 1997 rating decision was 
the report of a VA examination in April 1997.  Diagnoses at 
that time were malingering and personality disorder.

Since filing his claim to reopen service connection received 
in October 2001, VA medical records have been associated with 
the claims folder.  An October 2001 communication from a 
physician at the VA Outpatient Clinic in Santa Barbara, 
California, indicated that the veteran had been examined by 
that individual for psychiatric purposes on three occasions 
in 2001.  It was the individual's opinion that the veteran 
was "totally disabled due to military-related PTSD symptoms."  
In short, this evidence is new, as it was not previously of 
record, and material, as it relates to an unestablished fact 
necessary to substantiate the claim.  To this extent only, 
the benefit sought on appeal is granted.

Having reopened the veteran's claim, the Board believes that 
further evidentiary development is warranted.  This matter 
will be discussed in greater detail below.


ORDER

As new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for claimed PTSD, 
the appeal to this extent is allowed, subject to further 
action as discussed herein below.


REMAND

The Board observes that service connection for PTSD requires 
medical evidence establishing a diagnosis of the disorder, 
credible supporting evidence that the claimed in service 
stressor(s) actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressor(s).  38 C.F.R. § 3.304 (f) 
(2006).

A review of the record reveals that the veteran served on 
board the U.S.S. Cushing (DD-985) in 1989.  The veteran has 
been consistent in his claim that he has symptoms of PTSD 
that are attributable to his exposure to a shipboard fire 
while serving aboard a naval vessel in 1989.  It is not clear 
that the ship in question is the Cushing.  No request for 
corroborative evidence has been made by VA.  



In view of the foregoing, the case is REMANDED for the 
following actions:  

1.  VA must send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103 (a) 
and 38 C.F.R. § 3.159 (b), that notifies 
the veteran that he must submit all 
pertinent evidence in his possession, and 
which includes a Dingess compliant 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal.  He should also be provided 
with notice regarding the evidence and 
information necessary to reopen a claim 
as required by Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (where prior denial is 
based on conclusion the disorder 
preexisted service and was not aggravated 
therein, VA's notice must state the 
claimant must submit evidence indicating 
either that the disorder did not in fact 
exist prior to service and was incurred 
therein, or that the preexisting disorder 
was in fact aggravated by service).

2.  The veteran should be given the 
opportunity to provide more specific 
information with regard to the reported 
fire and any of the stressful incidents 
he was involved in during his service 
with the Navy, including his service on 
board the U.S.S. Cushing.  He should be 
asked to provide the names of any service 
comrades, family members, or others who 
might have information with regard to the 
reported difficulties he experienced 
while in service.  He should be asked to 
state to the best of his recollection 
whether the reported fire in question 
happened aboard the U.S.S. Cushing.  Any 
statements obtained should be associated 
with the claims folder.

3.  Based on the information obtained, VA 
should prepare a summary of the claimed 
stressor or stressors.  If sufficiently 
detailed, the statement summarizing the 
veteran's allegations should be forwarded 
to the U.S. Army and Joint Services 
Records Research Center (JSRRC), Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, VA  22315-3802 for the 
purpose of asking them to provide any 
information regarding the activities of 
the U.S.S. Cushing (DD-985) in 1989.  A 
history or command chronology, if 
available, should be obtained and 
associated with the claims folder.  Any 
information obtained should be associated 
with the claims file.  VA should also 
contact the Ships Historical Branch, 
Naval Warfare Division, at the U.S. Naval 
Historical Center, Washington Navy Yard, 
805 Kidder Breese Street, S.E., 
Washington, D.C.  20374.  They should 
also be asked to provide any information 
with regard to the activities of the 
Cushing during 1989.  Any information 
obtained should be associated with the 
claims file.  If the efforts result in 
negative results, documentation to that 
effect should be placed in the claims 
file.

4.  Thereafter, if indicated by the 
evidence obtained pursuant to the above, 
the veteran should be scheduled for a 
comprehensive psychiatric examination.  
The claims file and a copy of this REMAND 
must be provided to the examiner for 
review in conjunction with the 
examination.  The examination report 
should include any indicated studies, to 
include psychological testing, that are 
deemed necessary for an accurate 
assessment.  If the evaluation results in 
a diagnosis of PTSD, the examiner should 
specify whether each alleged stressor 
found by VA to be established by the 
record is sufficient to produce PTSD, 
whether all the criteria to support the 
diagnosis of PTSD have been satisfied, 
and whether there is a link between 
current symptomatology and one or more of 
the in service stressors found to be 
established for the record by VA and 
found to be sufficient to produce PTSD.  
Any opinion expressed by the examiner 
should be accompanied by a complete 
rationale.  The examiner must annotate 
the examination report to indicate 
whether a review of the claims file was 
accomplished.  Whatever psychiatric 
disorder is diagnosed, the examiner 
should provide an opinion as to its 
etiology.  

5.  After the above has been completed to 
the extent possible, VA should review and 
readjudicate the claim on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response. 

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise noted.  By this REMAND, 
the Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by VA.  The veteran is hereby placed on notice that 
pursuant to the provisions of 38 C.F.R. § 3.655 (2006), 
failure to cooperate by not attending a requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


